DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amendment will not be entered as they require new search and consideration.  Newly added claims 15 and 16 present limitations on the apparatus that have not been previously presented.  As such, the claims require new search and consideration.

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Pol et al. ‘483 teaches using an inert atmosphere in an all in one vessel and thus does not teach transferring the elements under oxygen-free inert atmosphere is not persuasive.  Pol et al. ‘937 teaches transferring an oxygen removed wood element under pressure from a batch vessel to a continuous reactor, as set forth in the final rejection.  Pol et al. ‘483 teaches the desirability of a pressurized inert atmosphere following impregnation and during the reaction.  As such, the combination of Pol et al. ‘937 and Pol et al. ‘483 teaches the claimed step d), using an oxygen free inert atmosphere.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.  See MPEP § 2141.03.
B)  The applicant’s argument that Nelson et al. is concerned with the ratio of liquid to gas acetylation fluid rather than timing of the addition as claimed.  However, in Pol ‘973 the liquid acetylation agent is added prior to the introduction into the reactor, while the gaseous acetylation agent is added in the reactor (Example 3).  As such, in the process of Pol ‘973, the liquid medium is identical to the amount added prior to the reactor, and the gaseous medium is identical to the amount added in the reactor.
C)  The applicant’s argument that Pol ‘937 does not teach adding the acetylation medium to the reactor in both the gaseous and liquid phase is not persuasive.  Pol et al. ‘937 teaches adding the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767